Title: To George Washington from Brigadier General Anthony Wayne, 14 December 1779
From: Wayne, Anthony
To: Washington, George


        
          Light Infantry Camp Second River [N.J.]14th Decr 1779
          Dear General
        
        No part of the Enemies fleet had sail’d yesterday morning—nor do I think had any Considerable Embarkation taken place altho’ everything is undoubtedly ready for the purpose.
        the Inclosed written Intelligence is to be depended up[on]—the person is again gone in & has it in his power to procure the most authentick Information.
        You’l find a few very artful Insidious pieces in some of the Inclosed papers—Rivingtons of the 8th contains ⟨one⟩ or two tolerable performances in that way pray how are our Magazines of flower—we have now been four days without a particle—the troops are suffering extremely—will you be so Obliging as to Order us a supply of this Essential article the soonest possible—perhaps a Warrant for thrashing out some wheat in the Vicinity of this Camp may be advisable—notwithstanding Mr Rivingtons Premature & Invidious Resolve for Congress.
        Capt. Pendleton complains for want of Artillery men in place of those whose times are expired—an order may be Necesary for the purpose, as he has not men to Work his Guns. I am your Excellency’s most Obt Hume Ser.
        
          Anty Wayne
        
        
          8. O Clock P.M. Colo. Putnam has this Moment Returned from 10 Miles S.E. of South Amboy where he was Reconnoitring the Enemy & Corroborates the enclosed Intelligence of no part of the Fleet Sailing except 12 Top sail Vessels which went out this morning.
          
            A.W.
          
        
       